Citation Nr: 1620129	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-27 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1982 to September 1986, October 1989 to June 1990, and April 1992 to February 2000, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2016, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and increased ratings for bilateral knee degenerative meniscus and right arm epicondylitis have been raised by the record in a November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's current degenerative disc disease of the lumbar spine is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran testified at the hearing that she injured her back during service and began receiving treatment for her back within one year of separation from service in 2001.  She indicated that her back problems began after childbirth while on active duty.  During service, she was a supply systems analyst and her duties included lifting computers.  She stated that she currently receives steroid injections for her back condition approximately every six months.  

Service treatment records reflect that the Veteran injured her back in service.  In March 1997, she was diagnosed with low back pain and it was noted that her condition was probably musculoskeletal.  She was diagnosed with lower back strain in July 1998.  In addition, an October 1998 service treatment record shows that she had complaints of back pain.  Further, a July 1999 service treatment record reflects a diagnosis of lumbar strain with somatic dysfunction of the lumbar spine.

A July 2003 record shows that the Veteran was being treated for chronic low back pain.  S. Alvarado, M.D., the Veteran's treating private physician, noted diagnoses of lumbar radiculopathy, lumbar degenerative disc disease, and low back pain based on magnetic resonance imaging (MRI) studies in an April 2008 treatment record.  A September 2008 VA treatment record reflects that the Veteran reported having back pain.  In addition, a January 2009 VA treatment record shows a report of back pain.  In January 2009, she received bilateral L4, L5, S1 lumbar facet nerve injections secondary to lumbar spondylosis and low back pain.
The Veteran was provided a VA examination in March 2010.  The examiner opined that the Veteran's back pain was secondary to fibromyalgia, and stated that there was no evidence of degenerative changes on her lumbar spine.  However, the examiner did not review Dr. Alvarado's treatment records establishing a diagnosis of degenerative disc disease of the lumbar spine (notably, these records were provided by the Veteran in March 2016).  Therefore, the examiner's opinion is afforded little probative value.

In February 2011, the Veteran underwent an implantation of a spinal cord stimulator.  Dr. Alvarado provided a statement dated August 2011.  He noted that he had treated the Veteran's chronic low back pain with a variety of causes, and that they were all likely the result of a degenerative process.  He opined that the Veteran's in-service injuries, which were confirmed in her military records, had accelerated the degenerative process and resulted in the pain she was currently experiencing.  Further, he opined that the injury in service was the start of the degenerative process in her spine.

Dr. Alvarado provided an additional statement dated January 2016.  He reiterated that the Veteran's symptoms were more likely than not a result of repetitive overuse injuries sustained during military service.  

The Board assigns great probative value to Dr. Alvarado's medical opinions indicating that the Veteran's degenerative disc disease of the lumbar spine is related to service.  His opinions are given great weight because they considered the Veteran's medical history and are consistent with her treatment records.  Therefore, service connection for degenerative disc disease of the lumbar spine is established.



ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


